DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.




Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Double Patenting

The nonstatutory double patenting rejection is base (see Fig. on page 571, wherein the base has supported the robot’s arms)d on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection base (see Fig. on page 571, wherein the base has supported the robot’s arms)d on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-base (see Fig. on page 571, wherein the base has supported the robot’s arms)d eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,060,678.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.
Hence, it is obvious that the claimed combination or the more narrow claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mack (Minimally Invasive Surgery, 2001).


    PNG
    media_image1.png
    627
    609
    media_image1.png
    Greyscale
As per claim 1, Mack teaches a patient-side support system (see Fig. on page 571) comprising: a base (see Fig. on page 571, wherein the base has supported the robot’s arms); a platform movably coupled to the base (see Fig. on page 571, wherein the base has supported the robot’s arms); a plurality of manipulator assemblies coupled to the platform (see Fig. on page 571); a plurality of instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570), each of the plurality of instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570) being coupled to a different one of the plurality of manipulator assemblies, each of the plurality of instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570) including a body and a shaft (see Fig. on page 571, wherein each shaft attached to arm contains first, second and Nth.. part) extending from the body (see Fig. on page 571); and a guide tube (see Fig. on page 571, for guide tube) common to the plurality of instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570); wherein: a first part of the shaft (see Fig. on page 571, wherein each shaft attached to arm contains first, second and Nth.. part) of each individual one of the plurality of instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570) extends distally from the guide tube (see Fig. on page 571, for guide tube) to the body; a second part of the shaft (see Fig. on page 571, wherein each shaft attached to arm contains first, second and Nth.. part) of each individual one of the plurality of instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570) extends through at least a portion of the guide tube (see Fig. on page 571, for guide tube); the first part of the shaft (see Fig. on page 571, wherein each shaft attached to arm contains first, second and Nth.. part) of a first instrument of the plurality of instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570) being articulatable between the body of the first instrument and the guide tube (see Fig. on page 571, for guide tube); and the guide tube (see Fig. on page 571, for guide tube) and the plurality of instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570) being collectively rotatable about a longitudinal axis of the guide tube (see Fig. on page 571, for guide tube).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art at the invention was made to combined the teachings of different embodiments of Mack into the intended end result, thereby improving the airport demand management as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 2, Mack teaches wherein the first part of the shaft (see Fig. on page 571, wherein each shaft attached to arm contains first, second and Nth.. part) of a second instrument of the plurality of instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570) is resiliently bent between the body of the second instrument and the guide tube (see Fig. on page 571, for guide tube)  

As per claim 3, Mack teaches wherein the guide tube (see Fig. on page 571, for guide tube) is positioned so that a remote center of motion point of the platform is located on the guide tube (see Fig. on page 571, for guide tube), the remote center of motion point being adjacent a location at which the guide tube (see Fig. on page 571, for guide tube) is configured to enter a patient (see Fig. on page 571, as noted above wherein the tools can be seen enter the patient’s body).  

As per claim 4, Mack teaches wherein longitudinal axis of the guide tube (see Fig. on page 571, for guide tube) extends through the remote center of motion point (see table on Fig. 570).  

As per claim 5, Mack teaches wherein one of the plurality of instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570) further comprises a parallel motion mechanism (see table on Fig. 570).
  
As per claim 6, Mack teaches wherein the parallel motion mechanism (see table on Fig. 570) comprises: a first joint connected to a distal end of the second part of the shaft (see Fig. on page 571, wherein each shaft attached to arm contains first, second and Nth.. part) of the one of the plurality of instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570), an elongate rigid body segment connected to the first joint, and a second joint connected to the elongate rigid body segment and coupled to an end component, wherein: the first and second joints are coupled by cables; and moving the parallel motion mechanism (see table on Fig. 570) heaves and sways the end component with reference to a longitudinal axis of the second part of the shaft (see Fig. on page 571, wherein each shaft attached to arm contains first, second and Nth.. part) of the one of the plurality of instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570) without changing a pitch or a yaw of the end component.  

As per claim 7, Mack teaches wherein the end component comprises an end effector (see Fig. on page 571, for the end effector).  

As per claim 8, Mack teaches wherein the end component comprises an image capture component (see Fig. on page 571, for the camera).  

As per claim 9, Mack teaches wherein the one of the plurality of instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570) further comprises a wrist mechanism mounted between the parallel motion mechanism and the end component (see table on Fig. 570).  

As per claim 10, Mack teaches wherein a second instrument of the plurality of instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570) further comprises an image capture unit coupled to a distal end of the second part of the shaft of the second instrument (see Fig. on page 571, wherein each shaft attached to arm contains first, second and Nth.. part).  

As per claim 11, Mack teaches wherein the guide tube (see Fig. on page 571, for guide tube) comprises a parallel motion mechanism (see table on Fig. 570) and an image capture component (see Fig. on page 571, for the camera).  

As per claim 12, Mack teaches wherein the parallel motion mechanism (see table on Fig. 570) comprises: a first joint connected to a distal end of the second part of the shaft (see Fig. on page 571, wherein each shaft attached to arm contains first, second and Nth.. part) of the one of the plurality of instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570), an elongate rigid body segment connected to the first joint, and a second joint connected to the elongate rigid body segment and coupled to an end component (see Fig. on page 571, wherein the three arms have shown evidence of the above mentioned, first, second and Nth.. joints), wherein: the first and second joints are coupled by cables (having robot’s arms with cable(s) falls under design choice); and moving the parallel motion mechanism (see table on Fig. 570) heaves and sways the end component with without changing a pitch or a yaw of the end component (see Fig. on page 571, wherein evidence of pitch or yaw has shown).  

As per claim 13, Mack teaches wherein: the image capture component (see Fig. on page 571, for the camera) is mounted to a distal end of the parallel motion mechanism (see table on Fig. 570); and moving the parallel motion mechanism (see table on Fig. 570) heaves and sways the image capture component (see Fig. on page 571, for the camera) without changing a pitch or a yaw of the image capture component (see Fig. on page 571, for the camera).  

As per claim 14, Mack teaches wherein the guide tube (see Fig. on page 571, for guide tube) comprises an image capture component (see Fig. on page 571, for the camera) mounted at a distal end of the guide tube (see Fig. on page 571, for guide tube).  

As per claim 15, Mack teaches wherein a second instrument of the plurality of instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570) exits the guide tube (see Fig. on page 571, for guide tube) between a proximal end of the guide tube (see Fig. on page 571, for guide tube) and a distal end of the guide tube (see Fig. on page 571, for guide tube).  

As per claim 16, Mack teaches wherein the guide tube (see Fig. on page 571, for guide tube) comprises: a proximal end; and a distal end pivotably mounted to the proximal end.  

As per claim 17, Mack teaches wherein an image capture component (see Fig. on page 571, for the camera) is mounted to the distal end of the guide tube (see Fig. on page 571, for guide tube).
  
As per claim 18, Mack teaches wherein the guide tube (see Fig. on page 571, for guide tube) is rigid.  

As per claim 19, Mack teaches wherein the guide tube (see Fig. on page 571, for guide tube) comprises a plurality of channels; and the second part of the shaft (see Fig. on page 571, wherein each shaft attached to arm contains first, second and Nth.. part) of each individual one of the plurality of instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570) extends through at least a portion of a corresponding one of the plurality of channels.  

As per claim 20, Mack teaches wherein the guide tube (see Fig. on page 571, for guide tube) comprises a plurality of channels; and a first channel of the plurality of channels has a cross-sectional shaped that allows only instruments (see Fig. on page 571, wherein two of the arms contains surgical instrument and one arm contains a camera, and the table on page 570) of a specific type to be extended through the first channel.  
 
 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US 7386365 is directed to “Telerobotic, telesurgical, and surgical robotic devices, systems, and methods selectively calibrate end effector jaws by bringing the jaw elements into engagement with each other. Commanded torque signals may bring the end effector elements into engagement while monitoring the resulting position of a drive system, optionally using a second derivative of the torque/position relationship so as to identify an end effector engagement position. Calibration can allow the end effector engagement position to correspond to a nominal closed position of an input handle by compensating for wear on the end effector, the end effector drive system, then manipulator, the manipulator drive system, the manipulator/end effector interfacing, and manufacturing tolerances.”;
US 6999852 is directed to “A teleoperator system with telepresence is shown which includes right and left hand controllers (72R and 72L) for control of right and left manipulators (24R and 24L) through use of a servomechanism that includes computer (42). Cameras (46R and 46L) view workspace (30) from different angles for production of stereoscopic signal outputs at lines (48R and 48L). In response to the camera outputs a 3-dimensional top-to-bottom inverted image (30I ) is produced which, is reflected by mirror (66) toward the eyes of operator (18). A virtual image (30V) is produced adjacent control arms (76R and 76L) which is viewed by operator (18) looking in the direction of the control arms. By locating the workspace image (30V) adjacent the control arms (76R and 76L) the operator is provided with a sense that end effectors (40R and 40L) carried by manipulator arms (34R and 34L) and control arms (76R and 76L) are substantially integral. This sense of connection between the control arms (76R and 76L) and end effectors (40R and 40L) provide the operator with the sensation of directly controlling the end effectors by hand. By locatin-g visual display (246) adjacent control arms (244R and 244L) image (240I) of the workspace is directly viewable by the operator. (FIGS. 12 and 13.) Use of the teleoperator system for surgical procedures also is disclosed. (FIGS. 7 9 and FIG. 13.)”;
Technology and Business, is directed to “In the Waiting Room”;
Chen et al., is directed to “A robotics system for stereotactic neurosurgery and its clinical application”;
Bergamasco et al., is directed to “Advanced interfaces for teleoperated biomedical robots”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    150
    150
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B